Citation Nr: 0001976	
Decision Date: 01/25/00    Archive Date: 02/02/00

DOCKET NO.  97-32 088A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether the claim of entitlement to service connection 
for the cause of the veteran's death is well grounded, and if 
so, whether the claim should be granted.

2.  Entitlement to an evaluation in excess of 10 percent for 
post-traumatic stress disorder (PTSD) for accrued benefit 
purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and M.S.

ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The veteran served on active duty from November 1950 to 
October 1952.  His awards and decorations included the Combat 
Infantry Badge.  This matter came before the Board of 
Veterans' Appeals (Board) on appeal of a September 1996 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Louisville, Kentucky.


FINDINGS OF FACT

1.  The claim for entitlement to service connection for the 
cause of the veteran's death is plausible.

2.  The veteran's PTSD was considered no more mild.


CONCLUSIONS OF LAW

1.  The appellant's claim for service connection for the 
cause of the veteran's death is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The criteria for a rating in excess of 10 percent for 
PTSD for accrued benefits purposes have not been met. 38 
U.S.C.A. §§ 1155, 5107, 5121 (West 1991 & Supp. 1998); 38 
C.F.R. §§ 3.1000, 4.7, 4.132, Diagnostic Code 9411 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The United States Court of Veterans Appeals (Court) has 
stated repeatedly that 38 U.S.C.A. § 5107(a) unequivocally 
places an initial burden on a claimant to produce evidence 
that a claim is well grounded.  See Grivois v. Brown, 6 
Vet.App. 136 (1994); Grottveit v. Brown, 5 Vet.App. 91, 92 
(1993); Tirpak v. Derwinski, 2 Vet.App. 609, 610-11 (1992).  
A well-grounded claim is a plausible claim, that is, a claim 
which is meritorious on its own or capable of substantiation.  
Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  The Court has 
stated that the quality and quantity of evidence required to 
meet this statutory burden depends upon the issue presented 
by the claim.  Grottveit at 92-93.  Where a determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
plausible or possible is required.  Id.

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (1999).  
Service incurrence of cardiovascular disease may be presumed 
if it is manifested to a compensable degree within a year of 
the veteran's discharge from service.  38 U.S.C.A. §§ 1101, 
1110, 1112 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).

According to the death certificate, the veteran died in July 
1996, at the age of 68, from a myocardial infarction.  No 
autopsy was conducted.  At the time of his death, the veteran 
was not service connected for any disability.  An August 1996 
Board decision granted service connection for PTSD, and a 
September 1996 rating decision granted a 10 percent 
evaluation from April 21, 1992, to July 16, 1996.  

The veteran's service medical records do not contain any 
complaints or findings indicative of heart disease.  The 
October 1952 separation examination report indicates that the 
veteran's heart and vascular system were normal; a chest X-
ray was also normal, and his blood pressure was 126/64.

According to an August 1953 statement from Dr. C. B. Combs, 
the veteran was examined and found to have an irregular heart 
beat and galloping rhythm.  Organic heart disease was 
diagnosed.  

On VA examination in October 1953, the veteran complained 
that he felt as if his heart were going to stop, of some 
shortness of breath, and of a burning sensation in the 
epigastrium and anterior chest.  Cardiovascular examination 
revealed an apical systolic murmur.  Blood pressure readings 
were 170/80 after exercise and 140/80 two minutes after 
exercise.  Chest X-rays were normal.  An electrocardiogram 
(ECG) revealed occasional premature ventricular contractions; 
the ECG was interpreted as essentially normal.  The diagnosis 
was no organic heart disease found, functional cardiac 
murmur.  

According to a July 1989 medical report from Eli C. Boggs, 
M.D., the impressions included arteriosclerotic heart 
disease.  Subsequent medical records on file do not involve 
the veteran's mental problems and do not contain a diagnosis 
of heart disease.

The appellant testified at her personal hearing before the 
undersigned sitting at the RO in October 1999 that the 
veteran's heart disease was either incurred in service, or 
within a year of service discharge, or was etiologically 
related to his service-connected PTSD.

Although the October 1953 VA examiner concluded that the 
veteran did not have organic heart disease, the August 1953 
private medical statement is competent evidence of the 
presence of organic heart disease less than one year 
following the veteran's discharge from service.  The August 
1953 medical statement is sufficient to establish that the 
appellant's claim is plausible.  Therefore, the Board 
concludes that the appellant's claim for service connection 
for the cause of the veteran's death is well grounded.

With respect to the issue of entitlement to an increased 
rating for PTSD for accrued benefits purposes, the Board 
notes that the appellant's claim is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  Further, the Board is 
satisfied that all relevant facts have been properly 
developed and that no further assistance to the appellant is 
required to comply with 38 U.S.C.A. § 5107(a).

Under the provisions of 38 U.S.C.A. § 5121 (West 1991 & Supp. 
1999), as relevant here, a veteran's surviving spouse may 
receive accrued benefits consisting of up to two years of due 
but unpaid benefits to which the veteran was entitled at 
death under existing ratings or decisions, or those based on 
evidence in the file at date of death.  38 U.S.C.A. § 5121; 
38 C.F.R. § 3.1000 (1999).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1999).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

Under Diagnostic Code 9411, 38 C.F.R. § 4.132, effective at 
the time of the veteran's death, a 10 percent evaluation is 
warranted when there is emotional tension or other evidence 
of anxiety productive of mild social and industrial 
impairment; a 30 percent evaluation is warranted when the 
veteran's ability to establish and maintain effective or 
favorable relationships with people is definitely impaired 
and his psychoneurotic symptoms result in definite industrial 
impairment. 

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
construe the term "definite" in a manner that would 
quantify the degree of impairment.  In a subsequent opinion, 
the General Counsel of VA concluded that "definite" is to 
be construed as "distinct, unambiguous, and moderately large 
in degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOPGCPREC 9-93 (Nov. 9 1993).  The Board is 
bound by this interpretation of the term "definite."  
38 U.S.C.A. § 7104(c) (West 1991).

September 1992 medical reports from Comprehensive Care Center 
reveal that the veteran had extreme difficulty hearing and 
speaking.  The veteran's wife indicated that, since the Gulf 
War, the veteran had talked a lot about his Korean War 
experiences and had gotten more nervous.  The diagnoses were 
rule out PTSD and Alzheimer's disease.  

On VA psychiatric examination in November 1992, it was noted 
that the veteran had severe hearing and memory problems.  His 
wife indicated that, during Desert Storm, he got very upset 
watching the war.  On mental status examination, the veteran 
was described as markedly hard of hearing despite a hearing 
aid.  Grooming and hygiene were fair.  He appeared to be 
withdraw and showed no emotion.  He was oriented to name but 
not to place, time, or situation.  He appeared to be 
cognitively impaired due to progressing dementia.  Insight 
and judgment were poor.  The veteran was considered 
incompetent.  The pertinent diagnoses were PTSD, minimal 
degree; and primary degenerative dementia, probably secondary 
to Alzheimer's disease, severe degree, totally disabling.  
Global assessment of functioning (GAF) was 15.

On VA psychological testing in February 1993, it was noted 
that the veteran was largely unresponsive, displaying severe 
deficits in orientation, memory, concentration, and language 
skills.  Although it was determined that the veteran's mental 
state prevented him from undertaking any psychological tests 
for PTSD, his wife and 27 year old daughter completed the 
testing for him.  The total score generated by these 
responses fell below the range of scores typically 
encountered among true cases of combat-related PTSD, although 
some noteworthy PTSD symptoms did appear to be present.  The 
diagnostic impressions were presenile dementia, not otherwise 
specified; and PTSD not indicated, some sub-clinical features 
of PTSD.

On VA psychiatric examination in February 1993, the veteran's 
wife said that, since their marriage 39 years earlier, he had 
been a nervous person and had exhibited a startle response, 
combat-related nightmares, and a 3-4 year history of 
declining ability to do normal activities.  On mental status 
examination, the veteran had a serious problem with hearing.  
His affect appeared to be constricted with decreased 
intensity.  He appeared to be anxious but was not verbal.  
His main problem was noted to be memory loss.  It was 
reported that he had symptoms of nightmares and some startle 
response.  He was considered to have some symptoms of PTSD 
but did not meet the full criteria.  The diagnoses were 
primary degenerative dementia, Alzheimer's type, at least on 
clinical presentation; and subclinical presentation of post-
traumatic stress disorder, mild in nature.  GAF was less than 
30.

Another VA physician also examined the veteran for 
psychiatric disability in February 1993.  On mental status 
examination, the veteran was disoriented to time, place, but 
not to person.  He occasionally did not know who his wife 
was.  He was unable to do simple calculations.  He did not 
have any insight into his condition.  It was noted that he 
was unable to handle his own affairs.  The diagnosis was 
organic brain syndrome, severe, possibly Alzheimer's or post-
infarct dementia.

On VA examination for housebound status or permanent need for 
regular aid and attendance in May 1993, it was noted that the 
veteran had severe memory problems, that his speech was 
incoherent, and that he could not be left alone.  Alzheimer's 
disease was diagnosed.  VA outpatient records for May 1993 
contain a diagnostic impression of psychosis with severe 
dementia.  The veteran was hospitalized at a VA hospital 
later in May 1993 for testing.  Findings on an 
electroencephalographic report were considered abnormal due 
to the presence of moderate generalized slowing, which was 
considered consistent with diffuse cerebral dysfunction.  The 
hospital discharge diagnosis was Alzheimer's type dementia.

The appellant and her daughter testified at the above noted 
October 1999 hearing that the veteran's PTSD symptomatology 
was worse shortly before he died and that his significant 
symptoms of PTSD, including combat nightmares and startle 
response, were masked by his Alzheimer's.  

Although it is contended that the veteran's service-connected 
PTSD was more than 10 percent disabling prior to his death, 
the Board finds that the medical evidence on file does not 
support that contention.  VA psychiatric examinations in 
November 1992 and February 1993 concluded that the veteran's 
PTSD symptomatology was no more than mild, and it was noted 
by the VA physicians in November 1992 and February 1993 that 
the veteran's problems were due to his Alzheimer's disease, 
rather than to his PTSD.  The medical evidence prior to the 
veteran's death shows that his PTSD was no more than mild.  
Accordingly, the Board concludes that a rating greater than 
10 percent for PTSD is not warranted.


ORDER

The Board having determined that the appellant's claim for 
service connection for the cause of the veteran's death is 
well grounded, the appeal is granted to this extent.

Entitlement to an evaluation in excess of 10 percent for 
PTSD, for purposes of accrued benefits, is denied.


REMAND

The Board having determined that the appellant's claim for 
service connection for the cause of the veteran's death is 
well grounded, VA has a duty to assist her in the development 
of facts pertinent to the claim.  38 U.S.C.A. § 5107(a).

It is not clear to the Board that all available records 
pertinent to the appellant's claim have been obtained.  For 
instance, there is no medical evidence concerning the 
veteran's cardiovascular status after the October 1953 
examination until 1989.  Moreover, although the veteran died 
in a medical center, the only medical evidence of record 
pertaining to the veteran's fatal myocardial infarction is 
the certificate of death.

The Board also notes that as discussed above, the record 
contains conflicting medical evidence concerning whether 
organic heart disease was present in 1953. 

In light of these circumstances, the Board is of the opinion 
that further development of the record is in order to satisfy 
VA's duty to assist the appellant in the development of facts 
pertinent to her claim.  Accordingly, the claim for service 
connection for the cause of the veteran's death is REMANDED 
to the RO for the following actions:

1.  The RO should request the appellant 
to identify specific names, addresses, 
and approximate dates of treatment for 
all health care providers, private and 
VA, who treated or evaluated the veteran 
for cardiovascular disease following his 
discharge from service.  When the 
requested information and any necessary 
authorization have been received, the RO 
should attempt to obtain copies of all 
pertinent records which have not already 
been obtained, to include records 
pertaining to the veteran's fatal 
myocardial infarction.  

2.  Then, the RO should arrange for a VA 
physician with expertise in 
cardiovascular disease to review the 
claims folder and provide his or her 
opinions as to the following matters:  

Is it at least as likely as not that 
the veteran manifested 
cardiovascular disease within a year 
of his discharge from service and, 
if so, is it at least as likely as 
not that the veteran's fatal heart 
disease was etiologically related to 
the cardiovascular disease 
manifested within a year of the 
veteran's discharge from service?

Is it at least as likely as not that 
the veteran's fatal heart disease 
was caused or worsened by his 
service-connected PTSD?

The rationale for all opinions expressed 
should also be provided.

3.  Thereafter, the RO should review the 
claims folder and ensure that all 
development actions have been completed 
in full.  Then, the RO should undertake 
any other indicated development and 
readjudicate the issue on appeal. 

4.  If the benefit sought on appeal is 
not granted to the appellant's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case and 
afford the appellant and her 
representative an appropriate opportunity 
to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until she is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals


 

